     Case 1:20-cv-01118-NONE-JDP Document 4 Filed 08/21/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JIMMY L. NEWMAN, III,                               Case No. 1:20-cv-01118-JDP
12                        Petitioner,                     FINDINGS AND RECOMMENDATIONS TO
                                                          DISMISS PETITION FOR FAILURE TO
13            v.                                          EXHAUST CLAIM
14    CDCR,                                               OBJECTIONS DUE IN THIRTY DAYS
15                        Respondent.                     ECF No. 1
16                                                        ORDER DIRECTING CLERK OF COURT TO
                                                          ASSIGN CASE TO DISTRICT JUDGE
17

18           Petitioner Jimmy L. Newman, III, a state prisoner without counsel, seeks a writ of habeas
19   corpus under 28 U.S.C. § 2254. ECF No. 1. This matter is before us for preliminary review
20   under Rule 4 of the Rules Governing Section 2254 Cases. Under Rule 4, a district court must
21   dismiss a habeas petition if it “plainly appears” that the petitioner is not entitled to relief. See
22   Valdez v. Montgomery, 918 F.3d 687, 693 (9th Cir. 2019); Boyd v. Thompson, 147 F.3d 1124,
23   1127 (9th Cir. 1998). Courts have “an active role in summarily disposing of facially defective
24   habeas petitions” under Rule 4. Ross v. Williams, 896 F.3d 958, 968 (9th Cir. 2018) (citation
25   omitted).
26
27

28
                                                         1
     Case 1:20-cv-01118-NONE-JDP Document 4 Filed 08/21/20 Page 2 of 3

 1   Discussion

 2          A petitioner in state custody proceeding with a petition for a writ of habeas corpus must

 3   exhaust state judicial remedies. See 28 U.S.C. § 2254(b)(1). The exhaustion doctrine is based on

 4   comity and gives the state court the initial opportunity to correct its alleged constitutional

 5   deprivations. See Coleman v. Thompson, 501 U.S. 722, 731 (1991); Rose v. Lundy, 455 U.S. 509,

 6   518 (1982). A petitioner can satisfy the exhaustion requirement by providing the highest state

 7   court with a full and fair opportunity to consider each claim before presenting it to the federal

 8   court. See O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999); Duncan v. Henry, 513 U.S. 364,

 9   365 (1995).

10          Here, petitioner presents one claim for relief: that his prison is wrongfully withholding his

11   earned custody credits, causing a delay in his release. ECF No. 1 at 3. Petitioner states that he

12   has not sought any state-level review of his claim. Id. at 5-6. Accordingly, it appears that

13   petitioner has failed to exhaust his claim, and we recommend that his petition be summarily

14   dismissed. If petitioner has presented his claim to the appropriate state courts, he should provide

15   proof of these filings to the court in his objections to these findings and recommendations.

16   Certificate of Appealability
17          A petitioner seeking a writ of habeas corpus has no absolute right to appeal a district

18   court’s denial of a petition; he may appeal only in limited circumstances. See 28 U.S.C. § 2253;

19   Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003). Rule 11 Governing Section 2254 Cases

20   requires a District Court to issue or deny a certificate of appealability when entering a final order
21   adverse to a petitioner. See also Ninth Circuit Rule 22-1(a); United States v. Asrar, 116 F.3d

22   1268, 1270 (9th Cir. 1997). Where, as here, the court denies habeas relief on procedural grounds

23   without reaching the underlying constitutional claims, the court should issue a certificate of

24   appealability “if jurists of reason would find it debatable whether the petition states a valid claim

25   of the denial of a constitutional right and that jurists of reason would find it debatable whether the

26   district court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).
27   “Where a plain procedural bar is present and the district court is correct to invoke it to dispose of

28   the case, a reasonable jurist could not conclude either that the district court erred in dismissing the
                                                         2
     Case 1:20-cv-01118-NONE-JDP Document 4 Filed 08/21/20 Page 3 of 3

 1   petition or that the petitioner should be allowed to proceed further.” Id. Here, reasonable jurists

 2   would not find our conclusion debatable or conclude that petitioner should proceed further. Thus,

 3   the court should decline to issue a certificate of appealability.

 4   Findings and Recommendations

 5            We recommend that the petition be dismissed, ECF No. 1, and that the court decline to

 6   issue a certificate of appealability. We submit the findings and recommendations to the U.S.

 7   District Court judge who will be assigned to the case under 28 U.S.C. § 636(b)(1)(B) and Rule

 8   304 of the Local Rules of Practice for the United States District Court, Eastern District of

 9   California. Within thirty days of the service of the findings and recommendations, petitioner may

10   file written objections to the findings and recommendations with the court and serve a copy on all

11   parties. That document must be captioned “Objections to Magistrate Judge’s Findings and

12   Recommendations.” The assigned district judge will then review the findings and

13   recommendations under 28 U.S.C. § 636(b)(1)(C).

14   Order

15            The clerk of court is directed to assign this case to a district judge for the purposes of

16   reviewing these findings and recommendations.

17
     IT IS SO ORDERED.
18

19
     Dated:      August 21, 2020
20                                                        UNITED STATES MAGISTRATE JUDGE
21

22   No. 206.
23

24

25

26
27

28
                                                          3
